Case 20-11080-amc           Doc 19   Filed 07/01/20 Entered 07/01/20 14:38:49           Desc Main
                                     Document Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                   Chapter 13
         Michele E. Fryer                                Bankruptcy No.20-11080-AMC


                               Debtor

                             OBJECTION OF CHAPTER 13 TRUSTEE
                            TO CONFIRMATION OF PLAN OF DEBTOR

        AND NOW comes Scott F. Waterman, Esq., Standing Chapter 13 Standing Trustee, to
object to confirmation of the chapter 13 plan of the Debtor, because it fails to comply with 11
U.S.C. Sections 1322 and/or 1325 of the Bankruptcy Code, and/or Debtor has failed to provide
information, evidence, or corrections to the petition, schedules, statements, or other documents
filed by Debtor to enable the standing trustee to evaluate the Plan for confirmation, as follows:


        The claims and/or claim amounts identified in the Plan are inconsistent with one or more
filed proofs of claim.

       The Plan is underfunded in that the total filed proofs of claim which are to be paid
through the Plan exceed the value of the Plan.

      WHEREFORE, the standing trustee requests that the Court enter an order in the form
annexed hereto denying confirmation of the Plan.


                                                 Respectfully submitted,

                                                 /s/ Scott F. Waterman
                                                 Scott F. Waterman, Esquire
                                                 Chapter 13 Standing Trustee
